DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 11-22 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Criscione (US Pub 2008/0021260).
With respect to claim 1, Criscione discloses a direct cardiac compression device (abstract) adapted to surround a heart and comprising an inner passive chambers comprising: an inner membrane adapted to at least partially surround the heart (fig 18a, paragraph 155, passive resilient inner panel), a 

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Criscione (US Pub 2008/0021260) in view of Lau (US Pub 2007/0015958).
Criscione discloses a fluid being a liquid (paragraph 169) but does not specifically disclosing the passive fluid is saline.
Lau discloses a fluid being saline for heart compression procedures to be non-expansible liquid able to inflate and interact with the heart (paragraph 164).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Criscione to have the liquid being saline in view of Lau in order to be non-expansible liquid able to inflate and interact with the heart.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The applicant argues that Criscione does not disclose a passive inner layer and an active outer layer. The examiner respectfully disagrees. The applicant arguments focus on embodiments of figures 6B and 7B and paragraph 78. This is not the embodiment that is discussed in the rejection above. Paragraph 159 clearly disclose passive inner chambers surround by active outer chambers. “Another embodiment of the present invention provides a device to separately modulate the mechanics of systole and diastole. The device includes two-components, an inner, passive shape modulator surrounded by an active outer .
The applicant also argues that Criscione does not function to not reduce the volume of the heart. In response to applicant's argument that Criscione does not, not reduce the volume of the heart, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Criscione could be used in a smaller heart such that it only limits the expansion and does not reduce the volume of the heart. Structurally the embodiment in the relied upon paragraphs 155-160 disclose the same structure that is claimed in the claims --inner passive chambers that have a passive fluid (paragraph 155-156 passive resilient inner panel fillable with a fluid) -- to perform the function of conforming without reducing the Volume of the heart. The applicant argues that Criscione paragraph 73 should refer to an end diastolic volume and not an end systolic volume but the reference states end systolic volume as such the applicant’s mere allegation that the reference is incorrect needs to be supported with evidence. The examiner suggests that the applicant clarify in the claims at what stage of the hearts function the current application does not reduce the volume to distinguish over the art of record.
The applicant does not separately argue the 103 rejection.
The rejections are deemed proper.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773